DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 4/27/2021. As directed by the amendment: claims 1, 4-12 and 15-23 have been amended, no claim has been cancelled nor added.  Thus, claims 1-23 are presently pending in this application.
Claim Objections
Claim 12 is objected to because of the following informalities:  “the tension of the fourth wire are adjusted” (line 8, p. 13) is recommended to be replaced with - the tension of the fourth wire are generated and adjusted-
Claim 18 is objected to because of the following informalities:  “the tension of the eighth wire are adjusted” (line 8, p. 13) is recommended to be replaced with - the tension of the eighth wire are generated and adjusted-
Appropriate correction is required.
The remaining claims 13-17 and 19-21 are also objected based on dependency upon an objected claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 23, “the fifth tension” (line 18, p. 22) and “the sixth tension” (line 23, p. 22) each lacks antecedent basis
Regarding claim 23, the claim requires “the control circuit performing the first process after the second process”, thus the limitation “under the second process, the control circuit, by using the two motors, generates (e) a fifth tension on the first wire and no tension on the second wire during the first period, and (f) a sixth tension on the second wire and no tension on the first wire during a second period, the second period being provided after the first period” (lines 24-29, p. 22) is unclear and confusing since steps (e) and (f) of the second process occurs during the first and second periods of the first process (which contradicts “the control circuit performing the first process after the second process” as recited earlier in the claim)
Allowable Subject Matter
Claims 1-11 and 22 are allowed.
Claims 12-21 would be allowable if rewritten or amended to overcome the objections, set forth in this Office action.
Claim 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUANG D THANH/Primary Examiner, Art Unit 3785